Citation Nr: 0610543	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a muscle disorder 
(claimed as cramps).

2.  Entitlement to service connection for a gynecological 
disorder (claimed as loss of libido).

3.  Entitlement to service connection for a respiratory 
disorder (claimed as shortness of breath).

4.  Entitlement to service connection for a skin disorder 
(claimed as rashes). 

5.  Entitlement to service connection for a neurological 
disorder (claimed as extremity numbness and tingling).

6.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as diarrhea with alternating constipation).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her husband


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served with the Army National Guard from June 
1986 to September 1991, and has verified periods of active 
duty from February 16, 1987, to August 11, 1987, and from 
November 21, 1990, to June 1, 1991.  She was on active duty 
in the Southwest Asia Theater of Operations from December 29, 
1990, to May 7, 1991.     

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This appeal was last before the Board in March 2005, at which 
time it reopened and remanded several service connection 
claims to the RO for the completion of additional 
development.  Thereafter, the veteran was awarded service 
connection for dysthymic disorder and chronic fatigue 
syndrome (CFS) in a December 2005 rating decision, and so 
those service connection claims are no longer on appeal 
before the Board.  With regard to the remaining service 
connection claims, as listed at the beginning of this 
decision, the Board is satisfied that all action requested on 
remand in March 2005 is now complete, such that it may 
proceed with its determination on these claims below.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record indicates that 
the objective manifestations of the veteran's claimed 
symptoms, including muscle cramps, loss of libido, shortness 
of breath, skin rashes, extremity numbness and tingling, and 
diarrhea with alternating constipation, are attributable to 
known medical diagnoses or conditions.  

3.  The competent medical evidence of record does not 
establish that any currently claimed and diagnosed disorder 
(including muscle, gynecological, respiratory, skin, 
neurological, and gastrointestinal disorders): manifested to 
a compensable degree within a year after discharge from 
active duty; is etiologically related to active service 
(including service in the Southwest Asia Theater of 
Operations); or was caused by another service-connected 
disability.  




CONCLUSION OF LAW

A lower extremity muscle disorder (claimed as cramps), a 
gynecological disorder (claimed as loss of libido), a 
respiratory disorder (claimed as shortness of breath), skin 
disorder (claimed as rashes), a neurological disorder 
(claimed as extremity numbness and tingling), and a 
gastrointestinal disorder (claimed as diarrhea with 
alternating constipation) were not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in active service, and/or were not proximately due to or the 
result of another service-connected disability.  38 U.S.C.A. 
§§ 101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2002 
and March 2005 letters to the veteran from the RO and the 
Appeals Management Center (AMC) on its behalf specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection (including when a disorder is claimed as an 
undiagnosed illness), and of the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate her 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in her possession that pertained to 
the claims.  To that end, two March 2002 letters provided the 
veteran with information as to the first three aforementioned 
notice elements, while a March 2005 letter addressed those 
notice elements, but also addressed the fourth notice element 
as well.

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the RO 
issued its last VCAA letter to the veteran in March 2005.   
Thereafter, she was afforded an opportunity to respond, and 
the AMC (again on the RO's behalf) subsequently reviewed the 
claims and issued a supplemental statement of the case to the 
veteran in December 2005.  Under these circumstances, the 
Board finds that the aforementioned notification requirements 
of the VCAA have been satisfied.  Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if VA awards service 
connection.  Id.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate her claims, but the RO did not so 
advise her as to the type of evidence necessary to establish 
a disability rating or effective date for the disorders 
claimed on appeal.  Despite the inadequate notice provided to 
the veteran on these two elements, however, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a question that was not addressed by the agency of 
original jurisdiction, it must consider whether the veteran 
has been prejudiced thereby).  In this regard, because the 
Board concludes below that the preponderance of the evidence 
is against each of the claims for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned for an award of service connection is 
accordingly moot.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's 
available service medical records are associated with the 
claims file, as are all pertinent and available VA and 
private medical records identified and/or provided by the 
veteran.  As well, VA provided the veteran with several VA 
examinations in support of her claims.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

The Board further notes that some of the veteran's service 
medical records are apparently not available, as they cannot 
be located for review in conjunction with the pending appeal.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources to 
reconstruct these records.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In this case, all responsible records repositories 
have indicated that they do not have the veteran's missing 
service medical records, and that they are unable to 
otherwise reproduce the information that was contained in 
those reports.  The Board further observes that in such a 
situation, VA is also under a duty to advise the claimant to 
obtain other forms of evidence to support her claims, such as 
lay testimony, and the claims file contains such notice, as 
seen in the March 2002 and March 2005 letters from VA to the 
veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

At this time, the veteran and her representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review. 

As noted, the evidence available for review for this appeal 
includes the veteran's available service medical records, VA 
outpatient treatment and examination reports, private medical 
reports of record, and recorded statements and argument 
provided by the veteran and others in support of her claims.  
In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  



Applicable Law

The veteran avers that all disorders claimed on appeal are 
the result of her Persian Gulf War service.  For claims 
involving Persian Gulf War service, 38 U.S.C.A. § 1117 (West 
2002) authorizes VA to compensate any veteran with a chronic 
disability resulting from an undiagnosed illness or a 
combination of undiagnosed illnesses manifesting either 
during this period of service or within the applicable 
presumptive period.  See also 38 C.F.R. §§ 3.317(a)(1), (5) 
(2005).  Per 38 C.F.R. § 3.317(a)(1), a veteran may receive 
compensation if she exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
the ones listed in 38 C.F.R. § 3.317(b) (2005), provided that 
such disability becomes manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and which by history, physical 
examination and laboratory tests, cannot be attributable to 
any known clinical diagnosis.  See also 66 Fed. Reg. 56,614-
56,615.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
See VAOPGCPREC 8-98.

The Board observes that the record does confirm that the 
veteran served in the Southwest Asia Theater of Operations 
during the Persian Gulf War, and therefore she is a "Persian 
Gulf War" veteran as defined by law.  See 38 C.F.R. § 3.317.

Per 38 C.F.R. § 3.317(a)(3) (2005), "objective indications 
of chronic disability" include "signs" of objective 
medical evidence perceptible to an examining physician and 
other "non-medical indicators" that are capable of 
independent verification.  Under 38 C.F.R. § 3.317(a)(4) 
(2005), disabilities existing for six months or more and 
those that exhibit intermittent periods of improvement and 
worsening over a six-month period are considered chronic, and 
the six-month period is to be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.           


Effective March 1, 2002, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976, 
expanded compensation for Persian Gulf War veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
irritable bowel syndrome, or any other illness that meets the 
requisite criteria, as well as any diagnosed illness that the 
Secretary determines, in regulations prescribed under 
38 U.S.C.A. § 1117(d) 
(West 2002), should warrant the presumption of service 
connection.  See 38 C.F.R. § 3.317(a)(2)(i)(B), (C) (2005).  
"Medically unexplained chronic multisymptom illness" is a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii) (2005).  

As well, per 38 C.F.R. § 3.317(c) (2005), disability 
compensation will not be paid if there is affirmative 
evidence that an undiagnosed illness was: (1) not incurred 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) caused by a 
supervening condition or event that occurred between the 
veteran's departure from active duty in Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) the result of willful misconduct 
or the abuse of alcohol or drugs.  

The Board also notes that disorders claimed to be the result 
of Persian Gulf War service also warrant consideration under 
the usual standards for direct and presumptive service 
connection of a claim under VA law.  Thus, service connection 
may be granted if the evidence shows that a veteran has a 
disability resulting from an injury or disease incurred in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005); see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  A determination as to 
whether these requirements are met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis of the Claims

There is extensive pertinent medical and lay evidence of 
record with regard to the disorders now claimed on appeal.  
The competent medical evidence of record, however, ascribes a 
known clinical diagnosis to each claimed and objectively 
confirmed set of symptoms, but does not relate any such 
diagnosed problem either to active service or to another 
service-connected disability.  Moreover (where applicable 
under VA law), the competent medical evidence of record does 
not demonstrate that any of the claimed (and diagnosed) 
disorders manifested to a compensable degree within a year 
after discharge from active duty.  In light of the above and 
with consideration of the entire body of information and 
evidence of record, the Board must therefore deny service 
connection for the disorders on appeal, under all applicable 
theories of entitlement.  38 U.S.C.A. §§ 101, 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.317 (2005).

Again, the veteran avers that the claimed disorders are 
related to her period of active service in the Persian Gulf 
(from December 29, 1990, to May 7, 1991).  While much of her 
service medical records are not available for review, the 
entry and exit examination reports for her service in the 
Persian Gulf are of record, as are some prior examination 
reports.  On a May 1986 medical history report, the veteran 
indicated no history of problems pertinent to the pending 
appeal, with the exception of treatment for female disorders, 
noted by the service physician to involve the birth of two 
children and the miscarriage of another.  As well, a May 1986 
report of medical history listed only normal clinical 
findings and a PULHES profile with a score of "1" for all 
categories.  (The PULHES profile reflects the overall 
physical and psychiatric condition of an individual on a 
scale of 1 (high level of fitness) to 4 (medical condition or 
physical defect below the level of fitness for retention in 
military service).  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  The "P" in PULHES stands for "Physical 
Capacity and Stamina."  The remaining letters stand for 
"Upper Extremities," "Lower Extremities," "Hearing and 
Ears," "Eyes," and "Psychiatric Condition.")

Then, on a December 1989 medical prescreening form, the 
veteran reported no pertinent history except for allergies, 
as related to some prescription medications.  On a February 
1990 report of medical history, she advised of histories of 
skin diseases (noted as allergic rashes in childhood that 
resolved by age 16), sinusitis (with notation of 
hospitalization for pneumonia in March 1988 and June 1989), 
and female disorders (described as a tubal ligation at age 
32).  A February 1990 report of medical examination included 
normal findings except for scarring related to the tubal 
ligation surgery, and a score of all 1's on the PULHES 
profile.  

On a November 1990 report of medical history, in preparation 
for her deployment to the Persian Gulf, the veteran noted a 
history of seasonal sinusitis controlled by medication as 
well as hospitalization for pneumonia and bronchitis, a 
history of leg cramping that increased with activity but 
resolved with elevation, and a history of treatment for 
female disorders with a change in menstrual pattern, 
including the aforementioned tubal ligation and also 
cryotherapy for cervical erosion in 1984 with subsequent 
normal pap smear test results.  The November 1990 report of 
medical examination, however, was normal for all clinical 
findings, including a new pap smear test, and again listed a 
PULHES profile of all 1's.  

There are no available service treatment records for the time 
that the veteran was deployed to the Persian Gulf.  In May 
1991, however, in conjunction with her clinical evaluation 
for release from this period of active duty, she was afforded 
a Southwest Asia Demobilization/Redeployment Examination.  As 
to any diseases and injuries that she experienced while she 
was in the Persian Gulf, the veteran reported only that she 
had sinusitis on two occasions and an episode of laryngitis.  
She noted an eight-pound weight loss, as well as current 
lymph node swelling, but  also indicated that she was not on 
any medications and that she did not have any fever, fatigue, 
yellow jaundice, or swelling of any other body parts beyond 
her lymph nodes.  She did not have a rash, infection, or skin 
sores, or a current cough or sinus infection.  She denied any 
stomach/belly pain, nausea, diarrhea, bloody bowel movements.  
She had no urinary problems.  She did indicate that she had 
trouble sleeping because of the noise level and conditions at 
her station in the Persian Gulf.  Finally, the veteran 
advised that she had no recurring thoughts about any battle 
experiences, and stated that she had no reason to believe 
that she or any members of her unit had been exposed to 
chemical or germ warfare.  

On her May 1991 report of medical history for deactivation 
from the Persian Gulf, the veteran stated that she was in 
good health.  She noted pertinent histories of sinusitis, 
treatment for female disorders, and a change in menstrual 
pattern, but denied a history of many other relevant 
problems, including chronic or frequent colds, asthma, 
shortness of breath, chest pain or pressure, chronic cough, 
hay fever, skin diseases, frequent indigestion, stomach or 
intestinal trouble, leg cramps, swollen or painful joints, 
bone or joint deformity, foot trouble, and neuritis.  She did 
again give details of her past history of childbirths, 
miscarriage, pneumonia, bronchitis, and tubal ligation.  On 
the back of the form, the service physician advised that 
there had been no significant change in the veteran's 
condition over the last few months.  The May 1991 report of 
medical examination reflected normal clinical findings for 
all categories, with the exception of the anus, rectum, and 
pelvic areas, for which examination was deferred to a later 
date.  (Any report from such examination is not of record.)  
As well, the PULHES profile was at all 1's.  

The veteran was discharged from active duty on June 1, 1991.  
Review of the claims file reveals that there is no medical 
record of the onset of any diagnosed muscle, gynecological, 
respiratory, skin, neurological, or gastrointestinal disease 
to a compensable degree by June 1, 1992, and as such, the 
Board may not award presumptive service connection for any 
such disease(s) (as listed in VA regulations).  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.   

Thereafter, based upon her responses to a Neurotoxic Syndrome 
Symptom Checklist and a Parasitic Infection Questionnaire, a 
December 1993 report from the Norman Counseling Center noted 
that test results suggested that the veteran was experiencing 
significant biopsychosocial stress.  The report then stated 
that the veteran reported problems and symptoms consistent 
with two psychiatric diagnoses, as well as neurotoxic 
syndrome.   

An April 1995 VA general medical examination report included 
the veteran's complaints of much of the symptomatology now 
claimed, as well as a report of treatment for pelvic 
inflammatory disease in February 1995.  After clinical 
evaluation, pertinent diagnoses were shortness of breath 
without evidence of chronic lung disease shown on pulmonary 
function tests (PFTs), sensitivity to perfumes and colognes 
with reference to the respiratory tests, intermittent 
constipation and diarrhea consistent with lactose 
intolerance, and extremity paresthesia consistent with 
transient circulatory compromise and/or nerve compression.  

An April 1995 VA gynecological disorders examination report 
included the veteran's complaints of slightly irregular 
periods since her tubal ligation, severe dysmenorrhea with 
periods, vaginal dryness, and mood changes and water 
retention prior to menses.  After clinical evaluation, the 
diagnoses were post-operative tubal ligation and premenstrual 
syndrome by history.  

A May 1997 VA systemic conditions examination report again 
reflected the veteran's complaints relative to the 
symptomatology claimed on appeal.  The examiner noted file 
review and clinical evaluation, and listed relevant findings 
of no current gastrointestinal disease (in light of the 
veteran's report of no recent symptomatology and only normal 
bowel movements), a history of allergy to various chemicals 
manifested by temporary asthmatic-type symptoms, no chronic 
respiratory disease (with normal PFTs), and no neurological 
disease or deficit.         

A May 1997 post-traumatic stress disorder (PTSD) examination 
report included an Axis III diagnosis of premenstrual 
syndrome, partially in remission.

A May 1997 VA gynecological disorders examination report 
included the veteran's complaints of burning and itching with 
coitus (less so with the use of condoms) and of diarrhea and 
incontinence when under stress.  After clinical evaluation, 
the impression was postoperative tubal ligation, without 
gynecological pathology.

A September 1997 private treatment record from R.T.L., D.C., 
noted the veteran's involvement in motor vehicle accidents 
(MVAs) in 1994 and June 1997.  His diagnoses included post-
traumatic: cervicothoracic sprain, cervical joint dysfunction 
at C1-C2 and C6-C7, and cervical myofascial dysfunction.  A 
November 1997 report from A.C., D.O., related problems of 
acute cervical strain and secondary cephalgia to the June 
1997 MVA.  

Private June 1997 and December 1997 cytology reports noted 
benign reactive or reparative cell changes (Class II) after 
pap smear testing.  After colposcopy to remove the abnormal 
tissue, a January 1998 pathology report included a finding of 
chronic cervicitis and squamous dysplagia on biopsy.  A May 
1998 laboratory report also revealed the presence of the 
herpes simplex virus.  Thereafter, an August 1999 pap smear 
cytology report was within normal limits (Class I).

A January 2001 magnetic resonance imaging (MRI) report from 
Tulsa Regional Medical Center included a finding of a broad-
based disk bulge at C5-C6.  G.L.W., D.O., noted the finding 
in a March 2001 report relative to the veteran's complaints 
of numbing and tingling in her hands and arms.  He diagnosed 
bilateral upper extremity numbness, as possibly 
representative of mild carpal tunnel syndrome (CTS), and C5-
C6 disk bulging.  He noted that he did not believe that the 
disc bulge contributed to the upper extremity symptomatology, 
but indicated that he would order electromyograph (EMG) 
testing.  In an April 2001 report, he indicated that as the 
EMG test was normal, he believed that the veteran did have 
early mild CTS.  

March 2002 and April 2002 reports from C.M.J., D.O., 
indicated that the veteran presented for treatment of 
incontinence.  A June 2002 report from Dr. J. revealed that 
she successfully underwent a sling procedure.  A July 2002 
report from Dr. C. described the problem as stress 
incontinence.  

An October 2002 report from E.U.B., D.O., indicated that a 
clinical skin evaluation revealed no dysplastic nevi, but 
several compound nevi on the veteran's trunk.  There were no 
actinic keratoses or skin cancers, and there was no mention 
of a rash.

Other outpatient reports from Dr. C., dated from December 
1996 to November 2002, reflect treatment of the veteran for 
many conditions, including sinusitis in January 1999, 
gastroesophageal reflux disease in April 1999, cervical 
strain and pharyngitis in December 1999, reactive airway 
disease in January 2000, sinusitis in January 2001, and an 
upper respiratory infection/bronchitis in March 2002.  

In May 2003, the veteran supplied a statement and medical 
report from a service buddy.  That individual indicated that 
she, the veteran, and another person were all treated for 
medical ailments in the service, and that they had all 
developed many other problems after returning from the 
Persian Gulf.  The attached medical report was from a medical 
officer who confirmed that he treated the service buddy and 
two other women in the veteran's unit for symptoms of 
pharyngitis and an acute viral-type syndrome.  

The veteran and her husband also testified as to the 
development of her symptomatology at a May 2003 
videoconference hearing before the undersigned.

In April 2005, the veteran was afforded new VA examinations 
with claims file review.  An April 2005 VA gynecological 
disorders examination report noted the veteran's complaint 
that upon her return from the Southwest Asia Theater of 
Operations in 1991, she experienced a problem with her 
husband's semen burning her upon contact, a situation that 
was also very traumatic for her.  The examiner indicated her 
review of the veteran's extensive gynecological history, 
which culminated in a total vaginal hysterectomy with 
bilateral salpingo-oophorectomy in 1996 secondary to fibroids 
and the veteran's desire for removal of her ovaries, as well 
as subsequent problems with incontinence that resolved after 
another surgical procedure.  The examiner also noted the 
veteran's description of diminished libido after the 
hysterectomy, and after clinical evaluation, the examiner 
diagnosed diminished libido.  She opined that the likely 
cause of this condition was PTSD, with an additional 
complication of mild marital discord.  She advised that no 
gynecologic abnormality could account for the decreased 
libido, and noted that she could find no evidence in the 
medical literature to support the veteran's history of her 
husband's semen burning her.  

An April 2005 VA skin disorders examination report noted that 
the veteran described her skin condition as beginning in 1991 
with pimples on her back.  She also reported redness and 
blisters on her third left finger under her ring, and 
additionally complained of intermittent leg itching.  The 
examiner observed that there was no sign of current skin 
lesions on clinical evaluation, and rendered diagnoses of 
resolved folliculitis and resolved contact allergic 
dermatitis.  The examiner then stated that he was unable to 
make a definitive diagnosis in the absence of skin lesions, 
and added that he could not opine as to whether the skin 
problem that the veteran had in 1991 was related to service.   
He concluded that nevertheless, if the problem in 1991 was 
folliculitis, then it could have been the result of occlusive 
dressing and heat.  

An April 2005 VA general medical examination report 
(supplemented in May 2005 after additional testing) included 
the examiner's detailed review of the veteran's medical 
history, including a post-service MVA in the mid-1990's.  The 
veteran reported constant lower leg pain with cramping, as 
well as restless legs at night.  She reported that she had a 
diagnosis of plantar fasciitis, and advised that she gets 
cramps in her feet, followed by pain in her legs.  She also 
noted occasional neck and back pain.  As well, she advised 
the examiner of episodes of alternating constipation and 
diarrhea, beginning after her return from the Persian Gulf.  
She advised that she had no problems with lactose intolerance 
before going to the Persian Gulf, but that after returning 
from there, these episodes began to occur after consumption 
of milk or ice cream, as lower abdominal cramping followed by 
diarrhea and the urge to defecate.  She reported that her 
constipation also developed subsequent to her use of calcium 
and iron supplements.  The examiner additionally recorded 
that the veteran was diagnosed with early CTS, and that after 
her MVA, she had problems with neck pain and occasional 
numbness and tingling in her fingertips and arms.  Finally, 
the veteran told the examiner that she was diagnosed with 
reactive airway disease in 1993 or 1994, and that she had 
attacks about three times a year of shortness of breath, 
wheezing and coughing, brought on by her inhalation of 
foreign substances in the air, such as air fresheners or any 
bad fumes.  

After clinical evaluation and testing, the April 2005/May 
2005 VA general medical examiner recorded his diagnoses.  The 
examiner diagnosed chronic fatigue, and indicated that given 
the veteran's history of excessive sleepiness, he ordered a 
sleep study in order to rule out any sleep disturbances as 
the cause of the veteran's symptoms.  He then noted that the 
sleep study showed restless legs syndrome.  The examiner also 
recorded an impression of abdominal symptoms with diarrhea 
alternating with constipation, and noted the veteran's report 
of lactose intolerance that was not present before she went 
to the Persian Gulf, as well as her report of constipation 
most likely related to her intake of calcium and iron.  The 
examiner then concluded that the veteran does have abdominal 
symptoms that do have an etiology, but were not present 
before she went to the Persian Gulf.  As to numbness and 
tingling in the extremities, the examiner noted that the 
veteran had a normal EMG report, but also a diagnosis of 
early CTS, and so these symptoms had an etiology, although 
the EMG was normal.  As to chronic muscle cramps, the 
examiner noted that while the veteran reported that she did 
not have these before going to the Persian Gulf, she was 
diagnosed with plantar fasciitis, which could be a cause for 
her muscle cramps.  He then indicated that the sleep study 
would reveal whether restless legs syndrome was present (and 
as noted earlier, it is present in the veteran's case).  The 
examiner also reported that the veteran does have reactive 
airway disease as shown by her medical records and on 
concurrent pulmonary function tests (PFTs).  Finally, in his 
conclusory comments, the examiner stated that after reviewing 
all of her medical records, the veteran does have evidence of 
symptoms that she reports, and that by her history, these 
symptoms were not present before she went to the Persian 
Gulf.  The examiner continued by stating, however, that most 
of the veteran's symptoms could be attributed to a cause, 
like the abdominal problems explained by lactose intolerance, 
her use of medications as the cause of her constipation, and 
her numbness and tingling as caused by her early CTS or the 
typing duties of her job, such that there was less likelihood 
that the veteran's symptoms were secondary to an unknown 
cause.  The examiner then noted that as to whether any of 
these problems were otherwise related to service, he was 
unable to give an opinion without resort to speculation.  

The Board finds that there is no objective medical evidence 
of record to establish the existence of a chronic undiagnosed 
illness manifested by muscle cramps, loss of libido, 
shortness of breath, skin rashes, numbness and tingling in 
the extremities, or diarrhea alternating with constipation.  
Instead, almost all of these symptoms are more likely related 
to a diagnosed illness as documented in the veteran's medical 
records, to include restless leg syndrome, plantar fasciitis, 
postoperative tubal ligation, premenstrual syndrome, PTSD, 
reactive airway disease, folliculitis, contact allergic 
dermatitis, CTS, and lactose intolerance.  As noted, it was 
also the opinion of the three examiners who evaluated the 
veteran and reviewed her claims file in April 2005 that her 
claimed symptoms were all likely related to known medical 
problems (as opposed to objectively documented chronic 
undiagnosed illnesses).  Accordingly, service connection for 
the claimed disorders, as undiagnosed illnesses resulting 
from Persian Gulf War service, is not warranted at this time.  
38 U.S.C.A. §§ 101, 1117; 38 C.F.R. § 3.317.

As well, direct service connection is not available for any 
of the claimed disorders.  The veteran's service discharge 
examination documents only normal clinical findings after 
medical evaluation, and no currently diagnosed (and claimed) 
disorder has been etiologically related to the veteran's 
active service by competent medical evidence.  As such, the 
Board will deny the claims for service connection under this 
theory of entitlement.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Finally, secondary service connection for any of the claimed 
disorders, in relation to the veteran's now service-connected 
dysthymia and/or CFS, as recently raised by her 
representative, is not warranted at this time.  While there 
is evidence of current disability and other service-connected 
disability, again, there is no favorable and competent 
medical evidence of record purporting to link any currently 
claimed disorder to either dysthymia or CFS.  As such, 
secondary service connection is also not available in this 
case.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In reaching the above conclusions, the Board is aware of the 
veteran's medical training and approximately 20 years of 
practice as a licensed practical nurse (LPN).  As such, the 
Board certainly considers her to be competent to report the 
occurrence, pattern, and severity of her claimed symptoms in 
the Persian Gulf and since her release from active duty, but 
still less competent to diagnose and opine as to the etiology 
of her claimed conditions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) (2005) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As the veteran specifically claims service 
connection for her claimed disorders as chronic undiagnosed 
illnesses, the Board must defer to the opinions of the April 
2005 VA examiners in this case, who are all licensed 
practicing physicians, and more importantly, as requested by 
the Board in its March 2005 remand, have specific expertise 
in occupational and environmental medicine so as to address 
the etiology of the claimed disorders in relation to possible 
Gulf War syndrome.  (The veteran, on the other hand, has not 
indicated that she has the same level of specific training or 
education in this particular field.)  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claims, the evidence is not in a state of 
relative equipoise, and there is no basis to apply it.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a muscle disorder (claimed as cramps) 
is denied.

Service connection for a gynecological disorder (claimed as 
loss of libido) is denied.

Service connection for a respiratory disorder (claimed as 
shortness of breath) is denied.

Service connection for a skin disorder (claimed as rashes) is 
denied. 

Service connection for a neurological disorder (claimed as 
extremity numbness and tingling) is denied.

Service connection for a gastrointestinal disorder (claimed 
as diarrhea with alternating constipation) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


